DETAILED ACTION
The current office action is in response to the communication filed on 12/28/21.
Claims 1-20 are pending.
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 12/28/21 are considered by the Examiner.

Claim Objections
Claims 4 and 13-20 is objected to because of the following informalities:
The limitation “…the graphical user interface…” in claim 4, line 3, should be “…the graphic user interface…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…both the content management system and the existing file store…” in claim 13, line 10, should be “…both the remote content management system and the existing file store…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…via the final manager…” in claim 14, line 4, should be “…via the  file manager…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required.
The limitation “…providing a processor, providing the processor comprising configuring the processor to couple with a network interface and, by a set of executable instructions storable in a memory, to…” in claim 18, lines 3-4, should be rewritten in order to resolve the typographical/grammatical error in the limitation. Appropriate correction is required. Note: The limitation creates confusion when reading and interpreting the claimed subject matter.
The limitation “…providing the computer device, providing the computer device comprising providing a processor, providing the processor comprising configuring the processor to couple with a network interface and, by a set of executable instructions storable in a memory, to…” in claim 20, lines 3-5, should be rewritten in order to resolve the typographical/grammatical error in the limitation. Appropriate correction is required. Note: The limitation creates confusion when reading and interpreting the claimed subject matter.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner and/or based on the broadest reasonable interpretation (BRI), in light of and consistent with the written description of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “the metadata” in line 21. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the metadata” refers to “metadata” recited in claim 13, line 15, to “metadata” recited in claim 1, line 13, or to different/distinct metadata.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.

Examiner’s Comments
The Examiner provides the following comments regarding the interpretation of the claim limitations recited in claims 18-20:
Claims 18 and 20, at least in part, recite “…wherein the control logic is configured to at least one of: transfer file content between a computer and a server, apply at least one filename mask, evaluate at least one file permission for restricting access to the at least one file, modify at least one file attribute, modify metadata, control operation of the content management system interface, and map at least one remote path located at the remote content management system…” (emphasis added). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In the instant case, the broadest reasonable interpretation of claims 18-20 require only one function to be performed by the control logic. The Examiner suggests amending the claim(s) to describe that all the functions are performed by the control logic. 
Note: For examination purposes, the claims will be interpreted based on the broadest reasonable interpretation described by the Examiner.
If the Applicant believes, for any reason, that personal communication will expedite prosecution of this application, the Applicant is invited to schedule an interview with the Examiner using the number provided below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,038,945. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose operating a file manager comprising a graphic user interface and an application program interface (API) for receiving a plurality of user file commands, operating a content management system interface comprising control logic and configured to migrate a file and control a local/shared drive, wherein the control logic is configured to at least one of: transfer file content between a computer and a server, apply at least one filename mask, evaluate at least one file permission for restricting access to the at least one file, modify at least one file attribute, modify metadata, control operation of the content management system interface, and map at least one remote path located at the remote content management system, wherein the metadata comprises at least one of: an author information element of author information, creation date information, modification date information, tag information, and file-size information, wherein the at least one file permission associates at least one of a user identity and a group identity to at least one of a specific permitted command and a specific restricted command for at least one specific file, wherein the content management system interface comprises an authentication component configured to prompt provision of at least one credential for access to at least one of the content management system interface and the remote content management system, and wherein authentication by the authentication component is implemented as at least one of a username and password combination, a certificate, and a query of at least one of an enterprise server and a support server. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,240,292. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose operating a file manager comprising a graphic user interface and an application program interface (API) for receiving a plurality of user file commands, operating a content management system interface comprising control logic and configured to migrate a file and control a local/shared drive, wherein the control logic is configured to at least one of: transfer file content between a computer and a server, apply at least one filename mask, evaluate at least one file permission for restricting access to the at least one file, modify at least one file attribute, modify metadata, control operation of the content management system interface, and map at least one remote path located at the remote content management system, wherein the metadata comprises at least one of: an author information element of author information, creation date information, modification date information, tag information, and file-size information, wherein the at least one file permission associates at least one of a user identity and a group identity to at least one of a specific permitted command and a specific restricted command for at least one specific file, wherein the content management system interface comprises an authentication component configured to prompt provision of at least one credential for access to at least one of the content management system interface and the remote content management system, and wherein authentication by the authentication component is implemented as at least one of a username and password combination, a certificate, and a query of at least one of an enterprise server and a support server. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Serlet et al.” (US PGPUB 2010/0191785) (Hereinafter Serlet).
With respect to claim 18, Serlet teaches a method of providing a computer device (personal computer 10; Figs. 1-2, [0020], [0022]) for interfacing with, and migrating content from, a legacy storage in relation to a remote content management system (personal computer 10 is connected (interfaced) to remote computer 34 (remote content management system); Figs. 1-2, [0021], [0023]), the method comprising:
providing a processor (processor 12; Fig. 1, [0020]), providing the processor comprising configuring the processor to couple with a network interface (network access unit 30; Fig. 1, [0021]) and, by a set of executable instructions storable in a memory, to:
operate a file manager (file system interface 56; Fig. 2, [0022]) comprising a graphic user interface and an application program interface (API) (Fig. 2, [0022]) for receiving a plurality of user file commands from at least one application executed by the processor (file system interface 56 (file manager) receives file system request(s) (user file commands) from a user via an application program 54 (application); Figs. 1-2, [0020], [0022], [0028]-[0029], [0031]-[0032]) and outputting user file information (file information is presented via file system interface; [0028]-[0029], [0031]); and
operate a content management system interface comprising control logic (Seamless File System (SFS) plug-in 50 and SFS network access application program 52; Fig. 2, [0022]-[0023]) and configured to: migrate at least one file on an as-needed basis to provide progressive and seamless migration over a time period; and control at least one of a local drive and a shared drive, wherein the content management system interface respectively appears substantially identical to at least one of the local drive and the shared drive (a user executes a Seamless File System (SFS) to mount a remote file system so it appears as if it were a local disk drive and after mounting the remote file system, the user uses any programs on the computer to access remotely stored files in the same way the user accesses files stored locally. The remote file system is accessed as if it were another hard disk drive stored on the user’s computer; [0024], [0027], [0029], [0036], [0040], [0045]),
wherein the control logic is configured to at least one of: transfer file content between a computer and a server (user via an application program makes a file system request for a remotely stored file on a server. If the request is a write request such as a write file, rename file, rename directory, etc., the request may include file data and file information needed to accomplish the write request. If the request is a read request, the request, may include a file name, file descriptor or identifier, etc.; Fig. 2, [0029]), apply at least one filename mask, evaluate at least one file permission for restricting access to the at least one file, modify at least one file attribute (user via an application program makes a file system request for a remotely stored file on a server. If the request is a write request such as a write file, rename file, rename directory, etc., the request may include file data and file information needed to accomplish the write request. If the request is a read request, the request, may include a file name, file descriptor or identifier, etc.; Fig. 2, [0029]), modify metadata (user via an application program makes a file system request for a remotely stored file on a server. If the request is a write request such as a write file, rename file, rename directory, etc., the request may include file data and file information needed to accomplish the write request. If the request is a read request, the request, may include a file name, file descriptor or identifier, etc.; Fig. 2, [0029]), control operation of the content management system interface (user via an application program such as a word processor makes a file system request involving a pathname and file that refers to a file on a server. Requested actions include, for example, delete a file, read a file, move a file between directories on the server, etc.; Fig. 2, [0028]-[0029]), and map at least one remote path located at the remote content management system (a Seamless File System (SFS) translates file names, directory names and paths from a remote file system syntax into a local operating system syntax and a user accesses a file by making a file system request involving a pathname and a file; [0028], [0041], [0063]),
wherein the metadata comprises at least one of: an author information element of author information, creation date information, modification date information, tag information, and file-size information (user via an application program makes a file system request for a remotely stored file on a server. If the request is a write request such as a write file, rename file, rename directory, etc., the request may include file data and file information needed to accomplish the write request. If the request is a read request, the request, may include a file name, file descriptor or identifier, etc.; Fig. 2, [0029]), wherein the at least one file permission associates at least one of a user identity and a group identity to at least one of a specific permitted command and a specific restricted command for at least one specific file,
wherein the content management system interface comprises an authentication component configured to prompt provision of at least one credential for access to at least one of the content management system interface and the remote content management system, and wherein authentication by the authentication component is implemented as at least one of a username and password combination, a certificate, and a query of at least one of an enterprise server and a support server (when a user accesses a remote file, the Seamless File System (SFS) may then request the user to provide a password to authenticate access to the remote files; Fig. 2, [0026]-[0027]).

With respect to claim 19, Serlet teaches the method of claim 18, further comprising at least one of: providing a file system driver storable in the memory and executable by the processor, the file system driver coupled to the file manager and coupled to the content management system interface, the file system driver configured to receive the plurality of user file commands from the file manager and output the user file information to the file manager, the content management system interface configured to receive the plurality of user file commands from the file system driver and to provide the user file information to the file system driver; and providing a file system driver storable in the memory and executable by the processor, the file system driver coupled to the file manager and coupled to the content management system interface, the file system driver mapping the content management system interface as a local drive for access by the file manager (a user executes a Seamless File System (SFS) to mount a remote file system so it appears as if it were a local disk drive and after mounting the remote file system, the user uses any programs on the computer to access remotely stored files in the same way the user accesses files stored locally. The remote file system is accessed as if it were another hard disk drive stored on the user’s computer; [0024], [0027], [0040]).

The limitations of claim 20 are rejected in the analysis of claim 18 above and this claim is rejected on that basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Serlet in view of “Braginsky et al.” (US PGPUB 2015/0199414) (Hereinafter Braginsky).
With respect to claim 1, Serlet teaches a computer device (personal computer 10; Figs. 1-2, [0020], [0022]) for interfacing with, and migrating content from, a legacy storage in relation to a remote content management system (personal computer 10 is connected (interfaced) to remote computer 34 (remote content management system); Figs. 1-2, [0021], [0023]), the computer device comprising a processor (processor 12; Fig. 1, [0020]) configured to couple with a network interface (network access unit 30; Fig. 1, [0021]) and, by a set of executable instructions storable in a memory (memory 14; Fig. 1, [0020]), to:
operate a file manager (file system interface 56; Fig. 2, [0022]) comprising a graphic user interface and an application program interface (API) (Fig. 2, [0022]) for receiving a plurality of user file commands from at least one application executed by the processor (file system interface 56 (file manager) receives file system request(s) (user file commands) from a user via an application program 54 (application); Figs. 1-2, [0020], [0022], [0028]-[0029], [0031]-[0032]) and outputting user file information (file information is presented via file system interface; [0028]-[0029], [0031]); and
operate a content management system interface comprising control logic (Seamless File System (SFS) plug-in 50 and SFS network access application program 52; Fig. 2, [0022]-[0023]) and configured to: migrate at least one file on an as-needed basis to provide progressive and seamless migration over a time period; and control at least one of a local drive and a shared drive, wherein the content management system interface respectively appears substantially identical to at least one of the local drive and the shared drive (a user executes a Seamless File System (SFS) to mount a remote file system so it appears as if it were a local disk drive and after mounting the remote file system, the user uses any programs on the computer to access remotely stored files in the same way the user accesses files stored locally. The remote file system is accessed as if it were another hard disk drive stored on the user’s computer; [0024], [0027], [0029], [0036], [0040], [0045]),
wherein the control logic is configured to at least one of: transfer file content between a computer and a server (user via an application program makes a file system request for a remotely stored file on a server. If the request is a write request such as a write file, rename file, rename directory, etc., the request may include file data and file information needed to accomplish the write request. If the request is a read request, the request, may include a file name, file descriptor or identifier, etc.; Fig. 2, [0029]), apply at least one filename mask, evaluate at least one file permission for restricting access to the at least one file, modify at least one file attribute (user via an application program makes a file system request for a remotely stored file on a server. If the request is a write request such as a write file, rename file, rename directory, etc., the request may include file data and file information needed to accomplish the write request. If the request is a read request, the request, may include a file name, file descriptor or identifier, etc.; Fig. 2, [0029]), modify metadata (user via an application program makes a file system request for a remotely stored file on a server. If the request is a write request such as a write file, rename file, rename directory, etc., the request may include file data and file information needed to accomplish the write request. If the request is a read request, the request, may include a file name, file descriptor or identifier, etc.; Fig. 2, [0029]), control operation of the content management system interface (user via an application program such as a word processor makes a file system request involving a pathname and file that refers to a file on a server. Requested actions include, for example, delete a file, read a file, move a file between directories on the server, etc.; Fig. 2, [0028]-[0029]), and map at least one remote path located at the remote content management system (a Seamless File System (SFS) translates file names, directory names and paths from a remote file system syntax into a local operating system syntax and a user accesses a file by making a file system request involving a pathname and a file; [0028], [0041], [0063]),
wherein the metadata comprises at least one of: an author information element of author information, creation date information, modification date information, tag information, and file-size information (user via an application program makes a file system request for a remotely stored file on a server. If the request is a write request such as a write file, rename file, rename directory, etc., the request may include file data and file information needed to accomplish the write request. If the request is a read request, the request, may include a file name, file descriptor or identifier, etc.; Fig. 2, [0029]),
wherein the content management system interface comprises an authentication component configured to prompt provision of at least one credential for access to at least one of the content management system interface and the remote content management system, and wherein authentication by the authentication component is implemented as at least one of a username and password combination, a certificate, and a query of at least one of an enterprise server and a support server (when a user accesses a remote file, the Seamless File System (SFS) may then request the user to provide a password to authenticate access to the remote files; Fig. 2, [0026]-[0027]).
Serlet does not teach wherein the at least one file permission associates at least one of a user identity and a group identity to at least one of a specific permitted command and a specific restricted command for at least one specific file.
However, Braginsky teaches wherein the at least one file permission associates at least one of a user identity and a group identity to at least one of a specific permitted command and a specific restricted command for at least one specific file (actions that a user is allowed to take on files in the file system are determined by an access control model; Fig. 2, [0026], [0029]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate blocking user file commands based on permissions to Serlet because Serlet discloses authenticating access to remote files ([0027]) and Braginsky suggests blocking user file commands based on permissions ([0029]).
One of ordinary skill in the art would be motivated to utilize the teachings of Braginsky in the Serlet system in order to prevent modification of documents by unauthorized users.
 
With respect to claim 2, Serlet as modified teaches the device of claim 1. Serlet further teaches further comprising a file system driver stored in the memory and executable by the processor, the file system driver coupled to the file manager and coupled to the content management system interface, the file system driver configured to receive the plurality of user file commands from the file manager and output the user file information to the file manager, the content management system interface configured to receive the plurality of user file commands from the file system driver and to provide the user file information to the file system driver (a user executes a Seamless File System (SFS) to mount a remote file system so it appears as if it were a local disk drive and after mounting the remote file system, the user uses any programs on the computer to access remotely stored files in the same way the user accesses files stored locally. The remote file system is accessed as if it were another hard disk drive stored on the user’s computer; [0024], [0027], [0040]).
 
With respect to claim 3, Serlet as modified teaches the device of claim 1. Serlet further teaches further comprising a file system driver stored in the memory and executable by the processor, the file system driver coupled to the file manager and coupled to the content management system interface, the file system driver mapping the content management system interface as a local drive for access by the file manager (a user executes a Seamless File System (SFS) to mount a remote file system so it appears as if it were a local disk drive and after mounting the remote file system, the user uses any programs on the computer to access remotely stored files in the same way the user accesses files stored locally. The remote file system is accessed as if it were another hard disk drive stored on the user’s computer; [0024], [0027], [0040]).

With respect to claim 4, Serlet as modified teaches the device of claim 1. Serlet further teaches wherein the file manager is storable in the memory, and wherein the file manager is configured to provide the graphical user interface for navigating and manipulating a hierarchy of folders and files (a user uses any programs on the computer to access a remote file system as if it were another hard disk drive stored on the user’s computer and a local file hierarchy is created according to the local computer system's directory listing style, complete with directory entries; [0027], [0036], [0040], [0045]. The graphical user interface is provided when the user accesses the remote file system as if it were another hard disk drive stored on the user’s computer.).

With respect to claim 9, Serlet as modified teaches the device of claim 1. Braginsky further teaches wherein the content management system interface is configured to block the user file command from the plurality of user file commands received from the file manager for a particular file when the user file command from the plurality of user file commands violates a permission set at the remote content management system (actions that a user is allowed to take on files in the file system are determined by an access control model; Fig. 2, [0026], [0029]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate blocking user file commands based on permissions to Serlet because Serlet discloses authenticating access to remote files ([0027]) and Braginsky suggests blocking user file commands based on permissions ([0029]).
One of ordinary skill in the art would be motivated to utilize the teachings of Braginsky in the Serlet system in order to prevent modification of documents by unauthorized users.

With respect to claim 10, Serlet as modified teaches the device of claim 1. Braginsky further teaches wherein the content management system interface is configured to block delivery of remote file information to the file manager when delivery of the remote file information violates a permission set on the remote content management system (when the client system is connected to the server system the virtual drive becomes a file hierarchy containing files and folders that are visible to the user (i.e., for which the user has the appropriate access rights); Figs. 1-2, [0026], [0046], [0059]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate blocking delivery of remote file information based on permissions to Serlet because Serlet discloses authenticating access to remote files ([0027]) and Braginsky suggests blocking delivery of remote file information based on permissions ([0026]).
One of ordinary skill in the art would be motivated to utilize the teachings of Braginsky in the Serlet system in order to prevent access to documents by unauthorized users.

With respect to claim 11, Serlet as modified teaches the device of claim 1. Serlet further teaches wherein the content management system interface is configured to: map a path, on the remote content management system, to a truncated path containing a portion of the path, and provide the truncated path to the file manager as an alias for addressing the path (a Seamless File System (SFS) translates file names, directory names and paths from a remote file system syntax into a local operating system syntax and a user accesses a file by making a file system request involving a pathname and a file; [0028], [0041], [0063]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Serlet in view of Braginsky, and further in view of “Pawar et al.” (US PGPUB 2016/0019317) (Hereinafter Pawar).
With respect to claim 5, Serlet as modified teaches the device of claim 1. Serlet further teaches wherein the content management system interface is storable in the memory, wherein the content management system interface is configured to receive the plurality of user file commands from the file manager (SFS plug-in 50 receives requests sent by file system interface 56; Fig. 2, [0022], [0028], [0031]-[0032]) and translate the plurality of user file commands into content management commands for sending to the remote content management system via the network interface (SFS network access application program 52 processes the request by reformatting (translating) the request in the appropriate format and sends the request over the internet to the remote computer 34; Fig. 2, [0028], [0031]-[0032]), the content management system interface further configured to receive remote file information from the remote content management system via the network interface and translate the remote file information into the user file information for the file manager (SFS network access application program 52 receives file information in response to the request from the remote computer 34 and the SFS plug-in 50 then formats (translates) the file information and sends the file information to the file system interface; Fig. 2, [0029], [0031]-[0032]), and
wherein the content management system interface comprises a cache of one or more temporary files, the content management system interface configured to output a master file based on the one or more temporary files to the remote content management system upon receiving the user file command from the plurality of user file commands, the content management system interface configured to not output to the remote content management system any of the one or more temporary files associated with the master file (SFS network access program creates and maintains cache files referred to as the SFS cache such that requests made regarding remotely stored files may be executed on locally stored copies of the files by the SFS plug-in. After operations on a particular file are completed, the modified cache file is then communicated to the remote server, thus, updating the file stored on the remote computer system and synchronizing the locally stored cache copy with the remotely stored file; [0034], [0044], [0050]).
Serlet does not teach wherein the content management system interface is configured to copy the at least one file from an existing file store to the remote content management system upon receiving a user file command from the plurality of user file commands to access the at least one file and upon determining that the at least one file is not already present at the remote content management system.
However, Pawar teaches wherein the content management system interface is configured to copy the at least one file from an existing file store to the remote content management system upon receiving a user file command from the plurality of user file commands to access the at least one file and upon determining that the at least one file is not already present at the remote content management system (when user requests access to a file, a storage manager 310 moves the file from a storage device 380 (existing file store) to information store 330 (remote content management system); Fig. 3, [0307]-[0310], [0318]-[0320]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate copying a file from one storage system to another storage system in response to a user file access command to Serlet because Serlet discloses a user having access to a remote file system ([0029]) and Pawar suggests copying a file from one storage system to another storage system in response to a user file access command ([0309]).
One of ordinary skill in the art would be motivated to utilize the teachings of Pawar in the Serlet system in order to allow users to quickly access a file.

With respect to claim 6, Serlet as modified teaches the device of claim 5. Braginsky further teaches wherein the cache is encrypted and the content management system interface is configured to authenticate the user for decrypting the cache (files in the locally cached file system are locally stored in encrypted form so as to protect the locally stored documents from misuse by unauthorized users of the client system. When an encrypted file is received from the cache by an authorized user of the client system (e.g., a particular user who has provided a particular password), encryption module automatically decrypts the file as it is retrieved from the cache, and provides the decrypted (i.e., clear text) file to the client system for use by the authorized user; Fig. 2, [0055], [0058]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate an encrypted cache to Serlet because Serlet discloses storing files in a cache ([0034]) and Braginsky suggests encrypting files stored in a local cache ([0055]).
One of ordinary skill in the art would be motivated to utilize the teachings of Braginsky in the Serlet system in order to protect locally stored documents from misuse by unauthorized users.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Serlet in view of Braginsky and Pawar, and further in view of “Brodersen et al.” (US PGPUB 2003/0191743) (Hereinafter Brodersen).
With respect to claim 7, Serlet as modified teaches the device of claim 5. Serlet does not teach wherein the content management system interface is configured to reference filename masks to differentiate temporary files from master files.
However, Brodersen teaches wherein the content management system interface is configured to reference filename masks to differentiate temporary files from master files ([0256]-[0257]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate using filename masks to Serlet because Serlet discloses using filenames ([0028]) and Brodersen suggests using filename masks to differentiate files ([0256]).
One of ordinary skill in the art would be motivated to utilize the teachings of Brodersen in the Serlet system in order to easily differentiate temporary and master files.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Serlet in view of Braginsky, Pawar and Brodersen, and further in view of “Kamath et al.” (US PGPUB 2005/0060316) (Hereinafter Kamath).
With respect to claim 8, Serlet as modified teaches the device of claim 7. Serlet does not teach wherein each individual user profile of a plurality of user profiles for the remote content management system is associated with a unique set of filename masks.
However, Kamath teaches wherein each individual user profile of a plurality of user profiles for the remote content management system is associated with a unique set of filename masks ([0038], [0059]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate associating users with unique sets of files to Serlet because Serlet discloses a user having access to a remote file system ([0029]) and Kamath suggests each user is associated with a unique set of files ([0059]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kamath in the Serlet system in order to allow users to access their corresponding set of files.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Serlet in view of Braginsky, and further in view of “Yamakawa et al.” (US PGPUB 2003/0097454) (Hereinafter Yamakawa).
With respect to claim 12, Serlet as modified teaches the device of claim 1. Serlet does not teach wherein the content management system interface is further configured to delete the at least one file from an existing file store in response to receiving a user file command from the plurality of user file commands to access the at least one file and after the at least one file has been copied to the remote content management system, wherein deleting the at least one file completes a migration of the at least one file from the existing file store to the remote content management system.
However, Yamakawa teaches wherein the content management system interface is further configured to delete the at least one file from an existing file store in response to receiving a user file command from the plurality of user file commands to access the at least one file and after the at least one file has been copied to the remote content management system, wherein deleting the at least one file completes a migration of the at least one file from the existing file store to the remote content management system ([0167]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate performing file deletion and migration to Serlet because Serlet discloses moving files between storage devices ([0050]) and Yamakawa suggests performing file deletion and migration ([0167]).
One of ordinary skill in the art would be motivated to utilize the teachings of Yamakawa in the Serlet system in order to efficiently improve storage utilization and storage management.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Uhrhane et al. US 2014/0081933. Discloses preserving file metadata during atomic save operations.
Rothman et al. US 2005/0289218. Discloses enabling remote storage utilization as local disk resources.
Rashid et al. US 2016/0028811. Discloses enabling a user to access and edit via a virtual drive objects synchronized to a plurality of synchronization clients.
Garcia et al. US 2016/0028796. Discloses enabling a user to synchronize, manage and share folders across a plurality of client devices and a server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
October 28, 2022